DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of the Amendment filed 11/15/2021.
Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of “comparing the termination voltage to the reference voltage” recited in claims 5-6, and 9 as well as “a comparator to compare the reference-resistance voltage to a reference voltage and the termination voltage to one of the reference voltage and the reference voltage” recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  The examiner notes that the applicant’s embodiments of Figs 2-3 and 5 shows a compare 215 having two inputs where a first input is connected to Vrr (reference resistance voltage) while other input is connected either to Vr2 (the reference voltage) or to Vodt (termination resistor), such that the comparing is done between Vrr and Vr2 or between Vrr and Vodt based on the multiplexer choice, i.e. the comparing between Vr2 and Vodt is not feasible. No new matter should be entered. Applicant argues that since a node Vrr in Fig. 2 can be adjusted by changing a current Irr such that Vrr would be the same as the reference voltage Vr2. However, the examiner also notes that the reference resistance voltage is not always the same as the reference voltage such that “comparing the termination voltage to the reference voltage” is not feasible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 and 9-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 5-6, and 9, recites “comparing the termination voltage to the reference voltage”, and claim 19 recites “a comparator to compare the reference-resistance voltage to a 
Applicant argues that since a node Vrr can be adjusted by changing a current Irr such that Vrr would be the same as the reference voltage Vr2. However, the examiner also notes that there is no step specifying comparing the termination voltage (Vodt) with the reference voltage (Vr2).
Claims 10-18 and 20-21 are similarly rejected are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of dependency to the independent claims 9 and 19.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (US 2003/0218477 A1) in view of Otsuka (US Pat No. 6,466,487).
Regarding claim 2, Jang et al. teaches a method of calibrating a termination resistance (110) on an integrated circuit device (Fig. 5), the integrated circuit device including 
a pad (ZQPAD) to couple to an external reference resistance (Rext), the method comprising: 
drawing a reference current (current being drawn through Rext) through the external reference resistance to develop a reference-resistance voltage (multiplication of Rext to the reference current creates a reference-resistance voltage at the node ZQPAD); 
adjusting the reference current through the external reference resistance to calibrate the reference current (120 adjust the resistance in series with Rext which sets the reference current); 
providing a value representative of the reference current (the output of 150, CONPi represents the reference current (the current through Rext since 120 is in series with Rext);
while holding the value representative of the reference current to maintain the reference current (as long as the output of 140 makes the counter 150 stays its counter’s setting); 
drawing a termination current (current through 110) through the termination resistance (110) to develop a termination voltage (resistances in 110 and its current flow determines the voltage at the inverting input of 142); and 
adjusting the termination resistance (110) to calibrate the termination resistance (resistance 110 is set by the calibration using comparator 142 and the counter 152),
but does not teach the specific of the output of the counter (150), i.e. CONPi, the value representative of the reference current being saved.

It would have been obvious at the time of invention to a person ordinary skill in the art to provide the registers of Otsuka to the counter outputs of Jang et al. for a temporary storage such that it would provide stable and constant counter outputs in order to improve accurate performance.
Regarding claim 3, Jang et al. in view of Otsuka teaches the method of claim 2, further comprising comparing the reference-resistance voltage (non-inverting input of 140) to a reference voltage (Vhal of 130) and responsively adjusting the reference current through the external reference resistance responsive to the comparing (output of comparator 140 provides to counter 150 where the ON/OFF value CONPi is applied to 120).
Regarding claim 7, Jang et al. in view of Otsuka teaches the method of claim 2, wherein the integrated circuit device includes at least one of a transmitter and a receiver (related circuits for inputting signals from an external source inherently requires a receiver, and related circuits for outputting signals to an external source inherently requires a transmitters, see para [0003]), the method further comprising distributing the value representative of the reference current to the at least one transmitter and receiver (first multiplexing unit 300 in Fig. 3 provides CONPi and CONNi to a plurality of pad, see para [0037]).
Regarding claim 8, Jang et al. in view of Otsuka teaches the method of claim 2, wherein the integrated circuit device includes at least one of a transmitter and a receiver (related circuits for inputting signals from an external source inherently requires a receiver, and related .
Allowable Subject Matter
Claim 4 is allowable over the prior art of record.
The examiner’s statement of reasons for allowance was indicated on the Office action mailed September 7, 2021.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Regarding the drawing objections and 35 USC 112 rejection of claims 5, 6 and 9-21, applicant states that “Applicant uses a convention in which a signal’s designation refers both to the signal and the corresponding nodes” by referring to the applicant’s specification paragraph [0020], e.g. “Din0 and Din0b refer both to signals and their corresponding nodes” in describing Fig. 1, and argues that the comparing recited in claim 5 is “not between nodes, but between voltages, and the voltage on node Vrr is the same voltage as on node Vr2”. 
The examiner notes that Vrr is not always same as the Vr2 e.g. during the matching process of Vrr where Vrr is continually adjusted to match with Vr2. The examiner further notes 

Regarding the rejection of claims 2, 3, 7 and 8 under 35 USC 103, applicant argues that “Jang teaches away from saving a value representative of the reference current” since Jang is about solving impedance matching problem, “a problem that can vary with time” and “Holding the values of the calibrated impedance prevents updates that would improve accuracy in the face of changes in e.g. supply voltage and temperature”. 
The examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. 
However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  The references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. 
In this case, Jang reference provides multiple termination values depending upon application involving up/down counter which activates/deactivates PMOS transistors (para [0045] - [0047], see Abstract) while Otsuka reference discloses in the same field of endeavor that a temporary storage (51 and 53 in Fig. 7) for the output data of counters (224 and 225) which would provide reliable calibration output data. 
Therefore, claims 2-3 and 7-8 are rejected under pre-AIA  35 USC 103(a) over Jang in view of Otsuka as stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
	 
/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844